ftffi,fiffi'$TdEE,

    IJn tbe @nfte! $ltates @ourt of                                    :felerst               @lsfms
                                                  No. 16-138C
                                              Fifed: July 27,2016                            FILED
  **t*,t,f              :! r. * 't !r * * * * :t * * :r   *                                JUL 2   i   20t6
                                                          t                               U,S. COURTOF
  KEVIN DIAZ,                                                                            FEDERAL CLAIMS

                              Plaintiff,                      Pro Se Plaintiff; Subject Matter
                                                              Jurisdiction; Attorney
                   v.                                         Representation for a Business
  UNITED STATES, et               a1.,1                       Entity; RCFC 83.1(aX3); Standing.

                              Defendant.
  :i.,t,t    +'t   :t :t :t t * * *,*      * * *

            Kevin Diaz, pro se, Boston, Ma.

        Alison S. Vicks, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With her were
Douglas K. Mickle, Assistant Director, Robert E. Kirschman, Jr., Director, Commercial
Litigation Branch, and Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Civil Division, United States Department of Justice, Washington, D.C.



1 Plaintiffalso lists as defendants: "Renee Brown, Deputy Chief[,] Navy, IHEODTD
Contracting Office and Thomas Kearney, Executive Officer and Director of
Commonality[,] Navy, AEODRS Program and Michael Meyers, Director Future Naval
Capabilities SBIR Transition Program[,] Navy, Office of Naval Research and Lee
Mastroianni, Force Protection Thrust Manager[,] Navy, Office of Naval Research." All
claims filed in the United States Court of Federal Claims, however, must be filed against
the United States as the only defendant. See Rule 10(a) of the Rules of the United States
Court of Federal Claims (RCFC) (2015). The United States Supreme Court has indicated,
for suits filed in the United States Court of Federal Claims and its predecessors, "if the
relief sought is against others than the United States the suit as to them must be ignored
as beyond the jurisdiction of the court." United States v. Sherwood, 312 U.S. 584, 588
(1941) (citation omitted); see also Kurt v. United States, 103 Fed. Cl. 384, 386 (2012);
Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003). Because it is well-established
that this court does not have jurisdiction to hear any claims against defendants other than
the United States, all of plaintiffs claims against any proposed defendant other than the
United States are dismissed.




                                                                    usps   TRACKTNG   t 9114
                                                                                        - 9014 9646 0594 5520 23
                                                                    Ii:':iliili           ltl;''selryJrotousPscd'
                                        OPINION
HORN. J.

                                    FINDINGS OF FACT

       Pro ge plaintiff, Kevin Diaz,2 filed a complaint in the United States Court of Federal
Claims on January 28, 2016, alleging that the United States Department of the Navy
(Navy) wrongfully rejected his unsolicited proposal and "failed to comply with Federal
Acquisition Regulation (FAR) Subpart 15.6 during the agency's review process." See 48
C.F.R. S 15.6 (2016). As relief, plaintiff seeks $1,400,000.00 in damages. Before filing a
complaint in this court, plaintiff had filed a similar complaintwith the United States Armed
Services Board of Contract Appeals (ASBCA), alleging substantially the same claims, but
seeking a different amount of monetary relief of $725,000.00 in damages.3 On March 29,
2016, the ASBCA granted defendant's motion to dismiss for lack of jurisdiction on the
basis that plaintiff had not alleged the existence of a contract. See In re Kevin Diaz,
A.S.B.C.A. No. 60369, 2016 WL 1446472 (Mar. 29, 2016).

         Plaintiffs comolaint. which was filed in this court while the ASBCA case was still
pending, alleges substantially the same material facts as plaintiff alleged before the
ASBCA. Although, in this court, plaintiff seeks to recover $1,400,000.00 in damages,
plaintiff also states in his complaint that he "has been damaged by the Defendant in the
sum of $2,500,000.00,'which is the price proposed in the unsolicited proposal.a

       According to plaintiff s filings in this court, plaintiff purportedly developed what was
described, among other designations, as a "Hybrid UGV/USV Breaching Module System,"
about which he, allegedly, had been communicating with a number of Navy personnel
since 2013. Plaintiff alleges that, on September 28,2015, he submitted an unsolicited
proposal titled "Hybrid UGV/USV Breaching Module System," which was received by the
Navy's Indian Head Explosive Ordnance Disposal Technology Division (IHEODTD), the
division which handles proposals of Explosive Ordnance Disposal (EOD)-related
technology development for the Navy. The unsolicited proposal listed the "Prime Ofieror"
as "MERAD," identified in the unsolicited proposal as a "Small Business," not plaintiff, Mr.
Diaz. Mr. Diaz was listed on the unsolicited proposal as the "Technical and Business

2 The unsolicited proposal and multiple e-mail chains attached to plaintiff's complaint
indicate that the plaintiff identified himself to the Navy as "Kevin Mark Diaz" and also as
"Mark Diaz." Plaintiff, however, signed his pleadings in this court as "Kevin Diaz."
Accordingly, the court refers to the pro se plaintiff as Kevin Diaz.
3 In addition to monetary relief, plaintiff requested that the ASBCA "grant an enforcement
motion and judgment in its'favor and against the defendant with a binding decision for
evaluation, and negotiation with cooperation for contract acceptance as an appropriate
remedy and dispute resolution."
4Capitalization, grammar, punctuation, and other errors are quoted in this opinion as they
appear in plaintiff's submissions.
Contact." According to plaintiff, the unsolicited proposal purportedly explained a
"[t]echnology development . . . for fragmentation protection with simultaneous downward
reactions from shockwaves being patented modular Force Protection."

       On November    2   ,2015, a contracting officer from IHEODTD issued a decision letter
to "Mark Diaz" via e-mail, stating that the unsolicited proposal did not meet the
requirements of FAR Subpart 15.606-1. See 48 C.F.R. S 15.606-1 . The decision letter
stated that "it was determined that the information submitted to NSWC [Naval Surface
Warfare Centerl IHEODTD did not include sufficient detail to permit a determination that
Government support could be worthwhile." Therefore, the unsolicited proposal was not
forwarded for further evaluation in accordance with FAR Subpart 1 5.606-1 . After receiving
the decision letter, plaintiff provided additional documents to try to supplement the original
unsolicited proposal, but the contracting officer's decision was not changed, as indicated
in a subsequent letter, dated November 19,2015, from the contracting officer to "Mr. Mark
Diaz."

       In this court, plaintiff alleges that defendant's review of the unsolicited proposal
was not in accordance with FAR Subpart 15.6. Plaintiff alleges that the unsolicited
proposal was wrongfully rejected because it "has verbatim requirements of FAR Subpart
15.6," and "the nature of the Defendant's review results is in omission of the highly
relevant factor of Fragmentation Protection." Specifically, plaintiff alleges three claims in
his comolaint:

       Claim 1)   The Defendant failed to comply with Federal Acquisition
                  Regulation (FAR) Subpart 15.6 when reviewing the proposal for
                  requirements, where defendant omitted the Proposal's primary
                  feature Fragmentation Protection.

       Claim 2)   The Defendant failed to provide any opportunity for funding
                  Research, Development, and Acquisition for the Plaintiff, a Small
                  Business, as delineated in Federal Acquisition Regulation
                  s15.602.

       Claim 3) The Defendant failed in execution to "(2) Ensure the attainment of
                state-of{he art DoD emergency and wartime EOD capabilities,"
                and (3) Use rapid prototyping capabilities, followed by streamlined
                procurement procedures as much as possible, in accordance with
                law, regulations, and policy" according to DoD Directive 5160.62.

       Plaintiff further alleges that defendant "has made an unreasonable decision" in not
considering "the relevant factor of Fragmentation Barriers within the Proposal." He also
alleges that the FAR requirements were "manipulated subjectively in order to subvert
opportunity away from the Small Business considered for funding for innovation
development to be delivered to the Government," and that "the Contracting Office creates
convoluted circumstances delaying technology development." Plaintiff asserts that the
unsolicited proposal's content "satisfies the regulations as conditions to be met for
evaluation." As a result, plaintiff alleges that "the Contracting Officer's review was not
rational, was in error or did not exercise her discretion for not reviewing the Proposal's
primary Fragmentation Barrier systems experimentation and is clearly an unreasonable
determination." Plaintiff contends that he was "prejudiced by the enor." Plaintiff alleges
that the Navy had acted to obtain funding and indicated to plaintiff that it would continue
to "pursue funding with [plaintiffl as opportunities arise" for the technology proposed in
the unsolicited proposal, and, according to plaintiff, that demonstrates that there was a
"substantial chance" that plaintiff would have received a contract award.

        Plaintiff contends that he "will be irreparably harmed by the lost opportunity to
compete for the technology funding" and requests that the court consider "all avenues for
relief and a just decision." In addition to monetary damages, plaintiffs complaint also
seeks other forms of relief, including:

       A) Enter into a governmenlindustry partnership with a services contract
          venue by the IHEODTD to develop the Fragmentation Barriers to
          Technology Readiness Level 9 (TRL-9) through binding alternative
          dispute resolution.
       B) Work on further simulation tasks under a $150,000 Phase I contract
          including Phase ll product prototyping and integration task with a prime
           contractor.
       C) Receive preparation cost  of technical proposal possessing new
          Technology & Capability.
       D) Enter into assignee agreement for various patents and previous
          application rights.
       E) Develop the Technology through a two year service contract in the
          AEODRS [Advance Explosive Ordnance Disposal Robotic System]
          program.

        In response to plaintiff's complaint, defendant filed a motion to dismiss pursuant to
RCFC 12(bX1) (2015) and RCFC 12(bXO). Defendant argues that plaintiffs complaint
should be dismissed because "Mr. Diaz has failed to identify a money-mandating
provision as required to confer Tucker Act jurisdiction." Alternatively, defendant argues
that "this case should be dismissed for failure to state a claim because Mr. Diaz has failed
to allege that he has an implied-in-fact contract with the United States, and the facts as
alleged do not support such a finding." Plaintiff opposes defendant's motion to dismiss,
and asserts that he has provided "ample factual evidence . . . regarding the Agency's
FAR review violations and . . . the circumstances of mutual intent to contract." Plaintiff
also moves for summary judgment.

                                       DtscusstoN
        This court recognizes that plaintiff is proceeding pro se in this action, without the
assistance of counsel. When determining whether a complaint filed by a pro se plaintiff is
sufficient to invoke review by a court, pro se plaintiffs are entitled to liberal construction
of their pleadings. See Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations
contained in a pro se complaint be held to "less stringent standards than formal pleadings
drafted by lawyers") reh'o denied, 405 U.S. 948 (1972); see also Erickson v. Pardus, 551
U.S. 89, 94 (2007)i Huqhes v. Rowe,449 U.S. 5, 9-10 (1980); Estelle v. Gamble,429
U.S. 97, 106 (1976), reh'q denied, 429 U.S. 1066 (1977); Matthews v. United States, 750
F.3d 1320, 1322 (Fed. Cr.2014i,; Diamond v. United States, 115 Fed. Cl.516,524
(2014),aff'd,603 F. App'x 947 (Fed. Cir.), cert. denied, 135 S. Ct. 1909 (2015). "However,
"'[t]here is no duty on the part of the trial court to create a claim which [the plaintiffl has
not spelled out in his [or her] pleading.""' Lenqen v. United States, 100 Fed. Cl.317,328
(2011) (alterations in original) (quoting Scooin v. United States,33 Fed. C|.285,293
(1995) (quoting Clark v. Nat'l Travelers Life lns. Co., 518 F.2d 1167, 1169 (6th Cir.
1975))); see also Bussie v. United States, 96 Fed. Cl. 89, 94, aff d,443 F. App'x 542 (Fed.
Cir.2011); Minehan v. United States, 75 Fed. Cl.249,253 (2007). "While a pro se plaintiff
is held to a less stringent standard than that of a plaintiff represented by an attorney, the
oro se plaintiff, nevertheless, bears the burden of establishing the Court's jurisdiction by
a preponderance of the evidence." Riles v. United States, 93 Fed. Cl. 163, 165 (2010)
(citing Huohes v. Rowe, 449 U.S. at g and Tavlor v. United States, 303 F.3d 1357, 1359
(Fed. Cir.) ("Plaintiff bears the burden of showing jurisdiction by a preponderance of the
evidence."), reh'q and reh'q en banc denied (Fed. Cir. 2002)); see also Shelkofskv v.
United States, 119 Fed. Cl. 133, 139 (2014) ("[W]hile the court may excuse ambiguities
in a pro se plaintiffs complaint, the court'does not excuse [a complaint's] failures."'
(quoting Henke v. United States,60 F.3d 795,799 (Fed. Cir. 1995)); Hanis v. United
States, 113 Fed. Cl. 290, 292 (2013) ("Although plaintiffs pleadings are held to a less
stringent standard, such leniency 'with respect to mere formalities does not relieve the
burden to meet jurisdictional requirements."' (quoting Minehan v. United States, 75 Fed.
Cl. at 253)).

         As a threshold issue, the court notes that plaintiff, Mr. Diaz, may be attempting to
litigate the claims raised in the complaint on behalf of a business entity named 'MERAD.'
Plaintiff's submissions to this court indicate that "MERAD" is a "Small Business" entiW.
Below is an excerpt from the unsolicited proposal's cover page:

                                         Prime Offeror
                                            MERAD
                              Type of Organization: Small Business
                                   Duns Number 968510458
                                       Cage Code75K51

RCFC 83.1 (a)(3) provides that an "individual who is not an attorney may represent oneself
or a member of one's immediate family, but may not represent a corporation. an entity, or
anv other person in any other proceeding before this court." RCFC 83.1(a)(3) (2015)
(emphasis added); see, e.q., Talasila, Inc. v. United States,240 F.3d 1064, 1066 (Fed.
Cir.) ("[A corporation] must be represented by counsel in order to pursue its claim against
the United States in the Court of Federal Claims."), reh'q and reh'q en banc denied (Fed.
Cir. 2001); Affourtit v. United States, 79 Fed. Cl.776,779 (2008) ("A corporation
appearing before the United States Court of Federal Claims . . . must be represented by
an attorney."); Finast Metal Prods.. Inc. v. United States, 12 Cl. Ct.759,761 (1987) ('tA
corporate 'person' can no more be represented in court by a non-lawyer-even its own
president and sole shareholder-than can any individual."). This rule applies despite
possible financial hardship imposed on the plaintiff. See Richdel. Inc. v. Sunspool Corp.,
699 F.2d 1366, 1366 (Fed. Cir. 1983) (holding that even plaintiffs "substantial financial
hardship" did not waive the rule requiring corporations to be represented by counsel);
Balbach v. United States, 119 Fed. Cl. 681, 683 (2015) ("[A] pro se plaintiff cannot
represent a corporation . . . . The Court cannot waive this rule, even for cases of severe
financial hardship," (citing Affourtit v. United States, 79 Fed. Cl. at 780)); Alli v. United
States, 93 Fed. Cl. 172, 176 (2010) (citing 28 U.S.C. S 1654 (2009)) (Although Congress
allowed private individuals to proceed pro se in the courts of the United States, "it has
never permitted corporations or other separate business entities to do the same.").

        Plaintiffs sometimes confusing submissions to the court, including his complaint,
allege that the Navy improperly reviewed the unsolicited proposal submitted to the
agency. According to exhibits attached to plaintiffs complaint filed in this court, in
September 2015, 'MERAD," not plaintiff Diaz, submitted an unsolicited proposal to the
Navy, in which MERAD was listed as the "Prime Offeror." As noted above, although it is
not clear whether MERAD is a corporation, MERAD is described in the unsolicited
proposal as a business entity. Specifically, MERAD was described as a "Small Business"
in the unsolicited proposal, with Mr. Diaz listed as the "Technical and Business Contact."
ln the November2,2015 decision letterfrom the IHEODTD contracting officer, the name
"MERAD'appears under plaintiffs name "Mark Diaz." "MERAD" also appears in multiple
e-mails, in which the unsolicited proposal was discussed between plaintiff and several
Navy officials, whereas plaintiff identified himself in these e-mails as the "Project Manager
for MERAD." For example, Plaintiff described himself as "the Project Manager for
MERAD' in an e-mail to the Navy on September 11,2015, and he also identified himself
as the point of contact for MERAD in the unsolicited proposal. Furthermore, the
unsolicited proposal states that, "[t]he company MERAD was started in 2010 as a team
effort. " Plaintiffs complaint, however, sometimes identifies the offeror of the unsolicited
proposal as MERAD, the "Small Business" or "he," presumably, Mr. Diaz, or "Kevin Mark
Diaz." On balance, the record suggests, however, that the actual offeror of the unsolicited
proposal appears to have been "MERAD," a "Small Business," with Mr. Diaz working in
some capacity for "MERAD." Because there is no evidence that Mr. Diaz is an attorney
admitted to the bar of this court, pursuant to RCFC 83.1 (a)(3), and he makes no claims
to be an attorney, having filed the complaint pro se with no reference to a membership in
the bar of any state, he cannot represent either "a corporation, an entity, or any other
person" other than himself or an immediate family member in this court. RCFC 83.1 (a)(3).
Given that it appears plaintiff is attempting to litigate on behalf of, or to represent,
'MERAD,'a business entity, plaintiffs complaint should be dismissed in accordance with
RCFC 83.1(a)(3).

         Alternatively, the court also may not consider plaintiff's claims if the court lacks
subject matter jurisdiction. See Barlow & Haun. Inc. v. United States, 805 F.3d 1049, 1060
 (Fed. Cir. 2015); Hardie v. United States, 367 F.3d 1288,1290 (Fed. Cir. 2004); PIN/NlP.
 lnc. v. Platte Chem. Co., 304 F.3d 1235, 1241 (Fed. Cir. 2002). Generally, this court has
jurisdiction to hear claims pursuant to the Tucker Act, 28 U.S.C. S 1491(b)(1) (2012),
which provides that this court has

       jurisdiction to render judgment on an action by an interested party objecting
       to a solicitation by a Federal agency for bids or proposals for a proposed
        contract or to a proposed award or the award of a contract or any alleged
        violation of statute or regulation in connection with a procurement or a
        proposed procurement.

28 U.S.C. S 1491(bX1). Based on a liberal construction of Mr. Diaz's pro se pleadings, it
appears that plaintiff is challenging the government's review of the unsolicited proposal
 pursuant to FAR Subpart 15.6, and failure to enter into a contract with plaintiff or MERAD
 based on the unsolicited proposal. Specifically, plaintiff alleges that defendant "failed to
comply with FAR Subpart 15.6 when reviewing the proposal for requirements," and that
the "Contracting Officer has made an unreasonable decision" when rejecting the
 unsolicited proposal. In response, defendant argues that this court does not have
jurisdiction under 28 U.S.C S 1a91 (aX1) because the regulation on which plaintiff tries to
rely does not confer a substantive right to recover money damages.

          lf the court does not have subject mafter jurisdiction to consider plaintiffs claims,
 then plaintiffs motion for summary judgment becomes moot. See Booth v. United States,
 990 F.2d 617,620 (Fed. Cir.) reh'q denied (Fed. Cir. 1993); see also Estes Express Lines
 v. United States, 123 Fed. Cl. 538, 550 (2015) (dismissing parties'cross motions for
 summary judgment as moot because the court did not possess jurisdiction to consider
 plaintiff's claim). lt is well established that "'subject-matter jurisdiction, because it involves
 a court's power to hear a case, can never be forfeited or waived. "'Arbauqh v. y & H Corp.,
 516 U S 500, 514 (2006) (quoting United States v. Cotton, S3S U.S. 625, 630 (200).
 "[F]ederal courts have an independent obligation to ensure that they do not exceed the
 scope of their jurisdiction, and therefore they must raise and decide jurisdictional
 questions that the parties either overlook or elect not to press." Henderson ex rel.
 Henderson v. shinseki, 562 u.s. 428 (2011); see also Gonzalez v. Thaler, 132 s. ct. 641,
 648 (2012) ("When a requirement goes to subject-matter jurisdiction, courts are obligated
 to consider sua sponte issues that the parties have disclaimed or have not presented.',):
 Hertz corp. v. Friend, 559 u.s. 77,94 (2010) ("courts have an independent obligation to
 determine whether subject-matter jurisdiction exists, even when no party challenges it.,'
 (citing Arbauqh v. Y & H corp., 546 u.s. at 514)); speciar Devices. Inc. v. oEA. In;., 269
F.3d 1340, 1342 (Fed. cir. 2001) ("[A] court has a duty to inqLrrre tnto its
                                                                                    Lirctiction to
                                                       pay Less Druq Stores N.W.. inc., 918 F.2d
 !9?. ?!d     decide  a case."  (citing Johannsen   v.
              (Fed. Cir. 1990)); View Enq'o. Inc. v. RoboticVision Svs_ tnc. 11S F.3d 962,
 199, 161
963    (Fed.   Cir. 1997) ("[C]ourts must always look to their jurisdiciron, whetner the panres
raise the issue or not."). "objections to a tribunal's jurisdiction can be raised at any rrme,
even by a party that once conceded the tribunal's subject-matter jurisdiction over the
controversy." Sebelius v. A_ub.uJn Reo'l Med. Ctr., 133 S. Ct. g17, A2
                                                                                  eO13); see atso
Arbauqh v. Y & H corp., 546 u.s. at 506 ("The objection that a federal court tac'is wuject-
matter jurisdiction . . . may be raised by a party, or by a court on its own initiative, at any
stage in the litigation, even after trial and the entry of judgment."); cent. pines Land co..
L.L.c. v. United states,697 F.3d 1360, 1364 n.1 (Fed. cir.2014 1An-byEEi'ron to a
court's subject matter jurisdiction can be raised by any party or the court at any stage of
litigation, including after trial and the entry of judgment." (citing Arbauqh v. y & H corp.,
516 U S at 506-07)); Rick's Mushroom Serv., Inc. v. United StLtEsJZT3dl3S, 1346
("[A]ny party may challenge, or the court may raise sua sponte, suoject matter jurisdiction
at any time." (citing Arbauoh v. Y & H Corp., 546 U.S. at 506; Folden v. United States,
379 F.3d 1344, 1354 (Fed. Cir.); and Fanninq. Phillips & Molnar v. West, 160 F.3d 717,
720 (Fed. Cir. 1998))) (Fed. Cir. 2008); Pikulin v. United States, 97 Fed. Cl.71,76, aooeal
dismissed, 425 F. App'x 902 (Fed. *. 20'11). In fact, "[s]ubject matter jurisdiction is an
inquiry that this court must raise sua sponfe, even where . . . neither party has raised this
issue." Metabolite Labs.. Inc. v. Lab. Corp. of Am. Holdinqs,370 F.3d 1354, 1369 (Fed.
Cir.) (citing Textile Prods.. Inc. v. Mead Corp., 134 F.3d 1481 ,1485 (Fed. Cir.), reh'q
denied and en banc suqqestion declined (Fed. Cir.), cert. denied, 525 U.S. 826 (1998)),
reh'o and reh'q en banc denied (Fed. Cir. 2004), cert. oranted in part sub. nom Lab. Corp.
of Am. Holdinqs v. Metabolite Labs., lnc., 546 U.S. 975 (2005), cert. dismissed as
imorovidentlv qranted, 548 U.S. 124 (2006); see also Avid ldentification Svs.. Inc. v.
Crvstal lmport Coro.,603 F.3d 967,971 (Fed. Cir.) ("This court must always determine
for itself whether it has jurisdiction to hear the case before it, even when the parties do
not raise or contest the issue."), reh'o and reh'q en banc denied, 614 F.3d 1330 (Fed. Cir.
2010), cert. denied,562 U.S. 1169 (2011).

        When deciding a case based on a lack of subiect matter iurisdiction or for failure
to state a claim, this court must assume that all undisputed facts Llleged in the complaint
are true and must draw all reasonable inferences in the non-movant's favor. see Erickson
v. Pardus, 551 U.S. at 94 ("[W]hen ruling on a defendant's motion to Oismiss, a;uOge
must accept as true all of the factual allegations contained in the complaint." (citing Bell
Atl. Cor:p. v. Twomblv, 550 U.S. 544, 555-56 (2007) (citing Swierkiewicz v. Sorema       NE
q3-4 ursr 506, 508 n.1 (2002)))); Fid. & cuar. Ins. underwiiters, Inc. v. unit,ed states, 805
F.3d 1082, 1084 (Fed. cir.2015); Trusted Inteoration, Inc. v. united states,659 F.3d
1159, 1163 (Fed. Cir.2011).

       In addition to the complaint, the court may consider exhibits to the complaint. see
 RcFc 10(c) ("A copy of a written instrument that is an exhibit to a pleading is part of ihE
 pleading for all purposes."). Moreover, "the court 'must . consider documents
 Incorporated into the complaint by reference and matters of which a court may take
ju-dicial notice "'Bell/Heervv. united states. 106 Fed. ct.300, 307 (2012),
                                                                            affd,739 F.3d
1324 (Fed. Cir.), reh,q and relrs: e+ gata denied (Fed. Cir. 201a) (quotinlj t-Ei-taUs. tnc. v.
Makor,lssues & Riohts. Ltd..551 u.s. 308,322, (2007)) (omissidn'in aerfH;;rvv. united
states). The court also may consider a document when the complaint relielTEvi,y upon
its terms and effect, which renders the document integral to the complaint. see id. at 307-
08. Moreover, "[i]n deciding whether to dismiss a complaint under Rule 12@i-16frhe court
may consider matters of public record." sebastian v. United states. 1gs F.3ci isaa, Bla
(Fed. Cir 1999), cert. denied, SZS U.S
gorp. v. United states. 11o_Fed. cL2s1 261-62 (20131, DeKah dtv--Ga.rr united
States. 108 Fed. C|.681,692 (2013).

       lf Mr. Diaz could be verified as the proper plaintiff, an alleged violation of FAR
Subpart 15.6 might suffice to establish subject matter jurisdiction, h6wever, plaintiff must
also establish standing as an interested party in order to pursue his complaint in this
court.s See48 C.F.R. S 15.6; Distributed Sols.. lnc. v. United States, 539 F.3d 1340, 1345
 n.1 (Fed. Cir. 2008) ("A non-frivolous allegation of a statutory or regulatory violation in
connection with a procurement or proposed procurement is sufficient to establish
jurisdiction."); see also, Def. Tech.. Inc. v. United States, 99 Fed. Cl. 103, 114-15 (2011)
(finding that court has jurisdiction over plaintiffs bid protest claim because plaintiff alleges
a violation of FAR Subpart 15.305(b) which is "in connection with a procurement or a
proposed procurement" (quoting 28 U.S.C. S 1a91(bXl)); Maqnum OpusTechs.. Inc. v.
 United States, 94 Fed. Cl. 512, 527 (2010) (finding that court possesses jurisdiction over
plaintiffs' complaint that the Air Force exercised the options in violation of law and
regulation, namely CICA [Competition in Contracting Act] and FAR Subpart 17.207(f));
FFTF Restoration Co.. LLC v. United States, 86 Fed. Cl. at237-38 ("[T]he court finds that
the violations of FAR 1 .1 02 alleged by the plaintiff in the context of the cancellation of a
negotiated procurement constitute 'alleged violation[s] of statute or regulation in
connection with a procurement,' over which this court has jurisdiction pursuant to 28
U.S.C. S 1a91(b)(1)."); ES-KO. Inc. v. United States,44 Fed. Cl. 429, a32 (1999) ("This
court . , . has jurisdiction to render judgment on plaintiffs action, which alleges a violation
of FAR $ 33.1 03(0(3), a regulation 'in connection with a procurement."' (quoting 28 U.S.C.
s 14e1(b)(1))).
       Pursuant to 28 U.S.C. S 1491(b)(1), this court has 'lurisdiction to render judgment
on an action by an interested party" objecting to "any alleged violation of statute or
regulation in connection with a procurement or a proposed procurement," including a
violation of a FAR provision. 28 u.s.c. S 1491(b)(1). In the context of kaditional pre ano
post award bid protests, which typically allege violations of various FAR provisions, rn
order to have standing to sue as an "interested party" under the Tucker Act, 2g U.s.c.
S 1491 (b)(1), a protestor must establish that "it is (1) an actual or prospective bidder and
(2) that it has a direct economic interest" in the contract award, or failure to awaro a
gontract. ccl Fed. Inc. v.   unl            ,779 F.3d 1946, 1348 (Fed. cir. 2015) (citing
Dioitalis Educ. solutions. Inp. v. United states.664 F.3d 1380, 1384 (Fed. cir.'2012)):
lgq glsg Sys. Application & Techs.. Inc. v. United States, 691 F.3d 1374,1382 (Fed. Cir.
2012) (citations omitted) (also noting that the "'interested party' standard is more strrngenr
than" the "'case or controversy"' requirement of Article lll of the United states
constitution); weeks Marine, Inc. v. United states, 57s F.3d 13s2, 1375 (Fed. cir. 2009);


5 Plaintiff also alleges that defendant violated "DoD directive 5160.62 to ,(2) Ensure tne
attainment of state-of-the art DoD emergency and wartime EoD capabilities, and (3) Use
rapid prototyping capabilities, followed by streamlined procurement procedures as much
as possible, in accordance with law, regulations, and policy."' Jurisdiction over a
challenge to DoD directive 5160.62 under the Tucker Act, however, is not viable. see Am.
Tel. .& Tel. co. v. united States, 307 F.3d 1374, 13Bo (Fed. cir. 2002) (hotdrng that
cautionary and informative regulations and directives including DoD Directive sboo.1
provide only internal governmental direction, which "supply no remedy for private parties
   a judicial forum") (emphasis added); FFTF Restoration co., LLC v. uniied staies,
I
Fed. cl. 226,239 (2009) (finding that the court has no lurisdiction-veia-EiGnge to
                                                                                        86
particular procurement regulations that are only "cautionary and informative regulaiions
and directives").
 MVS USA. Inc. v. United States, 111 Fed. C|.639, 647 (2013); Preferred Svs. Solutions.
 Inc. v. United States, 110 Fed. C1.48,56 (2013); Miles Constr., LLCv. United States, 108
 Fed. Cl. 792,797 (2013).

        In a traditional pre or post award bid protest, to demonstrate the requisite direct
 economic interest, a disappointed bidder must show that it suffered a competitive injury
 or was "prejudiced" by an alleged error in the procurement process. See Tinton Falls
  Lodqinq Realtv, LLC v. United States, 800 F.3d 1353, 1358 (Fed. Cir. 2015) ("To establish
 standing, Tinton Falls must show that it is an interested party that will be prejudiced by
 the award of the contract to DMC [another contractor]." (citing Info. Tech. & Applications
 Coro. v. United States, 316 F.3d 1312, 1319 (Fed. Cir.), reh's and reh'q en banc denied
 (Fed. Cir. 2003))); CGI Fed. Inc. v. United States,779 F.3d at 1351; Dioitalis Educ.
 Solutions, Inc. v. United States.664 F.3d at 1384; Todd Constr.. L.p. v. United States,
 656 F.3d 1306, 1315 (Fed. cir.2011)(To prevail, a bid protester mustfirst "'showthat it
 was prejudiced by a significant error'(i.e., 'that but for the error, it would have had a
 substantial chance of securing the contract')." (quoting Labatt Food serv.. Inc. v. united
 States,577 F.3d 1375, 1378, 1380 (Fed. Cir.2009))); Btue & Gotd Fteet, L.p. v. United
 states, 492 F.3d 1308, 1317 (Fed. cir.2007); see also sci. Applications lntl corp. r,r.
 United states, 108 Fed. c|.235, 281 (2012); Linc cov't servs.. LLC v. uniied states,96
 Fed. Cl. 672, 693 (2010) ("ln order to establish standing to sue, the ptaintitf ln a OrO protest
 has always needed to demonstrate that it suffered competitive injury, or 'prejudice,' as a
 result of the allegedly unlaMul agency decisions." (citing Rex serv. ioro. v. United
 States,448 F.3d 130s, 1308 (Fed. Cir.2006); Statisiica, lnc'V. CnristoprrEfTOZ f.aO
 1577,1580-81 (Fed. Cir. t996;; Vulcan Enq,q Co. v. United Stat,es, 16 Cl. Ct.84,88
 (1988); Mgroan Bus. Assocs.. Inc. v. United states ,223 crf'L 32sj,32 (1980))). In
                                                                                           order
to establish what one Judge on this court has called "allegational prejudice,;i'he bidder
 must show that there was a "substantial chance" it would have received the contract
award, but for the alleged pgc_urgmenJ error. see Tinton Falls Lodqino Realtv, LLC v.
 United states, 800 F.3d at 1358; Linc Gov't servs.,     LL@.                              cr. at
675; see also Bannum. Inc. v.-United states, 404 F.3d 1 346, 13'"8 (Fed. cir. 2005); Galen
Med. Assocs.. Inc. v. United,States, 369 F.3d 1324, 1331 (Fed. Cir.), r."lg OC*b
Cir..2004); Info..Te_ch. &Appticatlols.Corp. v. United States,316 F.i;Al:19,
                                                                                           A"+
                                                                                      rch!Ald
fgh'q gn bancdenied (Fed._Cir.2003); Siatisticalnc. v. Christopher, f OZ f.S'd a-581
Hvperion..lnc. v. United states,       tts  reo. cLT+L-5so-@r+) (.The government
acknowledges that proving prejudice. . . merely requires ,'allegitional p16ludice,,' as
contrasted to prejudice on the merits . . . ."); see aiso Bannum. Inc-. v. united states, 115
feo   Qt 148, 153 (2014);Arclura LLc v. United        Stai@13);
Lab corp. of Am. v. United states, 108 Fed. cl. 549, ss7 (2012). ptainiifr bears the
burden of proving that there was a substantial chance of receiving a contract award. see
Batngn'-lnq. y. United states, 404 F.3d at 1358; sims v. united S-tates ,112Fed. ct. 808,
81512013); Info.Tech.&ABpticatignscorp v.unitedsGGsJGFJTatl3lg; statistica,
Inc. v. Christopher, 102 F.3d at 1S82.

       ln the above-captioned case, plaintiff argues that defendant wrongfully rejected the
unsolicited proposal because the contracting officer failed to proierly review the
unsolicited proposal, "failed in the simple assignment to identify tne eioposat's pflmary


                                              10
feature Fragmentation Protection," and violated FAR Subpart 15,602 to provide any
opportunity for funding "Research, Development and Acquisition for the Plaintiff, a Small
Business." The unsolicited proposal, included as an attachment to plaintiffs complaint,
appears to describe a technology to dissipate shockwaves over time so that the
"shockwave hitting the soldier, civilian, vehicle or robot is partially by-passed." According
to the unsolicited proposal, "[t]he reaction dynamics within the device have the means
and methods for wave dissipation and transmission to reduce the amplitude of the
shockwave as it passes through this new advanced material and device." The unsolicited
proposal mentions the words "fragmentation protection" along with the "shockwave." The
contracting officer's decision letter, dated November 2, 2015, states that, "[a]ccording to
the abstract, the primary proposal seems to be the design of shockwave mitigation
technology which could be integrated onto a UGV (based on context, presumed to mean
'Unmanned Ground Vehicle' (the acronym is never spelled out)[)]."

       FAR Subpart 15.600 "sets forth policies and procedures concerning the
submission, receipt, evaluation, and acceptance or rejection of unsolicited proposals,"
and FAR Subpart'15.606 requires agencies to "establish procedures for controlling the
receipt, evaluation, and timely disposition of unsolicited proposals." 48 C.F.R. S 15.600,
S 15.606. FAR Subpart 15.603(c) requires that an unsolicited proposal must:

       (1) Be innovative and unique;
       (2) Be independently originated and developed by the offeror;
       (3) Be prepared without Government supervision, endorsement, direction.
       or direct Government involvement;
       (4) Include sufficient detail to permit a determination that Governmenr
       support could be worthwhile and the proposed work could benefit the
       agency's research and development or other mission responsibilities:
       (5) Not be an advance proposal for a known agency requirement that can
       be acquired by competitive methods; and
       (6) Not address a previously published agency requirement.

48 c.F R g 15.603(c). The court notes that, FAR subpart 15.606-1 states that           the
 government must determine if an unsolicited proposal is valid and meets the requirements
of FAR subpart 15.603(c), "[b]efore initiating a comprehensive evaluation,', wi,ricn coutd
 lead to the award of a contract.48 c.F.R. S 15.606-1(a). Thus, the determination as to
wfigther an unsolicited proposal is valid and meets the requirements of FAR subpart
 15.603(c) is a preliminary determination that necessarily precedes a potentially more
comprehensive evaluation. In the above-captioned case, the contracting officer
determined that MERAD's or plaintiffs unsolicited proposal was not a viable unsolicited
proposal that warranted a more comprehensive evaluation because it failed to meet
                                                                                       the
requiremen'ts of FAR subpart 15.603(c). As a result, the unsolicited proposal was not
foruuarded for a comprehensive evaluation because it failed to satisiy the prelrmrnary
evaluation. Even    if
                    plaintiffs unsolicited proposal had been fonrrarded for i
comprehensive evaluation, there is no indication or guarantee that the unsolicited
proposal would have had a substantial chance of receiving funding and a contract award.



                                            11
         In the above-captioned case, the record indicates that the agency conducted the
initial review of the unsolicited proposal based on the requirements of FAR Subpart
15.603(c). Subsequent to the initial review, the contracting officer, promptly, on November
2,2015, informed plaintiff of the reasons for rejection of the unsolicited proposal in writing.
See 48 C.F.R. S 15.606-1. In the contracting officer's decision letter, issued November 2,
2015, the contracting officer stated that "an initial review was conducted to determine the
validity of the proposal meeting the requirements stated in FAR 15.603(c)." According to
the contracting officer, the unsolicited proposal failed to meet the requirements under FAR
Subpart 15.603(c) to be considered a valid unsolicited proposal. The contracting officer
provided to "Mark Diaz" a careful and specific response, which found, among other
defects in the unsolicited proposal, that the unsolicited proposal failed to "[b]e innovative
and unique" because "there is a distinct lack of specific, clear, and technically coherent
explanation . . . which would lead an evaluator to determine that an innovative or unrque
approach was indeed being proposed." The contracting officer explained that the
unsolicited proposal failed to "[i]nclude sufficient detail to permit a determination that
Government support could be worthwhile and the proposed work could benefit the
agency's research and development or other mission responsibilities," as the unsolicited
proposal was "a compilation of ideas based on research work concepts . . . lthat] offers
no coherent design and test plan that is worthy of Government support." The contracting
officer also determined that "parts of the proposal offer design and fabrication of
unmanned vehicles, which are not unique." As for the requirement that an unsolicited
proposal "[b]e independently originated and developed by the offeror," the contracting
officer concluded that "[i]t could not be determined during the initial review if the
information provided was independently originated and developed by the offeror" because
"[t]he proposal contains language which indicates the offeror is somewhat familiar. . .
with DoD agency elements, program offices, military commands, and mission tasking."
See id. Furthermore, the contracting officer found that "[i]t could not be determined
whether this knowledge was gained via prior military or contract support expenence,
available publicly, or provided from other government agencies to assist in this proposal."
As a result, the contracting officer was unable to conclude that the unsolicited proposal
met the requirement to "[b]e prepared without Government supervision, endorsemenr,
direction, or direct government involvement." Therefore, the contracting officer concluded,
and informed plaintiff, that the information provided "did not include sufficient detail to
permit a determination that Government support could be worthwhile.,,

         After further inquiry from Mr. Diaz, and after indicating that "[t]he Government has
completed an additional technical review," on November 19,201s, the contracting officer
reconfirmed her earlier rejection of the unsolicited proposal. In the second letter, dated
November 19, 2015, the contracting officer indicated that the agency "will not conduct
additional technical reviews on the subject." Based on the record before the court, it
appears that the agency undertook a serious review of the unsolicited proposal in
accordance with FAR subpart 15.603(c) and carefully explained the reasons for not
initiating a more comprehensive evaluation of the unsolicited proposal to plaintiff. Plaintiff,
therefore, has failed to establish that plaintiff had a substantial chance of receivino a
contract award.



                                              tz
        The court also notes for plaintiff's benefit that, although certainly government
officials are not immune from making mistakes, there is a strong presumption of the
regularity accompanying government proceedings. See, gg, Richev v. United States,
322 F.3d 1317, 1326 (Fed. Cir. 2003); Porter v. United States, 163 F.3d 1304, 1316 (Fed.
Cir. 1998), reh'o denied, en banc suqqestion declined (Fed. Cir.), cert. denied, 528 U.S.
809 (1999). The doctrine "allows courts to presume that what appears regular is regular,
[and] the burden shift[s] to the [plaintiff] to show the contrary." Rizzo v. Shinseki, 580 F.3d
1288, 1292 (Fed. Cir. 2009) (quoting Butler v. Principi , 244 F.3d 1337, 1340 (Fed. Cir.
2001)).

       In Sickels v. Shinseki, the United States Court of Appeals for the Federal Circuit
indicated, "[a]s we stated in Rizzo, '[t]he presumption of regularity provides that, in the
absence of clear evidence to the contrary, the court will presume that public officers have
properly discharged their official duties."' Sickels v. Shinseki, 643 F.3d 1363, 1366 (Fed.
Cir.2011) (quoting Rizzo v. Shinseki, 580 F.3d at 1292 (quoting Mitev v. Principi, 366
F.3d 1343, 1347 (Fed. Cir.2004))). As similady noted in lmpresa Construzioni Geom.
Domenico Garufi v. United States:

       The cases also establish that, in determining whether to require an
       explanation, the agency decision is entitled to a presumption of regularity.
       Bowen v. Am. Hosp. Assn., 476 U.S. 610,626-27 (1986); Motor Vehicle
       Mfrs. Assn. v. State Farm Mut. Auto. Ins. Co.,463 U.S.29,43 n.9, (1983).
       United States v. Chem. Found., tnc.,272U.S. 1,14-15 (1926) . . . . The
       litigant challenging that presumption necessarily bears a heavy burden.

lmpresa Construzioni Geom. Domenico Garufi v. United States,23B F.3d 1324, 133g
(Fed. Cir. 2001) (footnote omitted); see also Tippett v. United States, 98 Fed. Cl. 171,
177 (2011); Ala. Aircraft Indus., Inc.-Birminoham v. United States , 82 Fed. Cl. 757,773
(2008) ("[A]gency decisions, including those of contracting officers, are entiiled to a
presumption of regularity, 'unless that presumption has been rebutted by record evidence
suggesting that the agency decision is arbitrary and capricious.',, (quoting lmoresa
Construzioni Geom. Domenico Garufi v. United States, 238 F.3d at 1338)).

        In the case currently under review, the contracting officer appears to have acted
properly after receiving the unsolicited proposal. The contracting officer's November 2,
2015 decision letter provided Mr. Diaz with a thorough and specific response, stating the
reasons for rejecting the unsolicited proposal. Furthermore, the contracting officer
indicated in the second letter, dated November 19,201s, that the decision of reiettino the
unsolicited proposal "remains unchanged" after the agency "has completed an'additLnal
technical review" of the information that Mr. Diaz submitted on November 4,2o1s to tw
to supplement and explain the original unsolicited proposal.

      Alternatively, plaintiff argues that defendant violated the policy in FAR subpart
15 602  to "encourage new ideas from small businesses." 48 C.F.R. S 15.602. FAR
subpart 15.602 only suggests generally that '[i]t is the policy of the Government to
encourage the submission of new and innovative ideas," and that if ,,the new ano
innovative ideas do not fall under topic areas publicized" by the government, "the ideas

                                              IJ
may be submitted as unsolicited proposals." 48 C.F.R. S 15.602 (emphasis added).
Based on the language of the provision, although FAR Subpart 15.602 encourages the
submission of new and innovative ideas, it does not guarantee that an unsolicited
proposal will be funded or even that an unsolicited proposal will be fonivarded for a more
comprehensive evaluation after the initial evaluation, There is no guarantee of a
substantial chance of receiving a contract award. Here, after the initial review, the agency
determined that the initial requirements of FAR Subpart 15.603(c) had not been met.

         Plaintiff also alleges that the agency previously had pursued funding for the
technology proposed in the unsolicited proposal. Plaintiff alleges that "there was action
by IHEODTD to seek funding for this technology one year earlier." According to plaintiff,
the agency's alleged intent to pursue funding must indicate that plaintiff has a substantial
chance of receiving a contract award in response to the unsolicited proposal. Plaintiff
further cites to an undated e-mail from an IHEODTD "Customer Advocate for Science and
Technology" which states, "l [the Customer Advocate] will be happy to continue to pursue
funding with you as opportunities arise." This e-mail, however, was not a promise to fund
the unsolicited proposal. Plaintiff fails to show how a statement by a government
"Customer Advocate for Science and Technology" that he would be "happy to continue to
pursue funding" with plaintiff as "opportunities arise" proves that plaintiff would have had
a substantial chance of securing a contract award for funding the unsolicited proposal.
Plaintiff further contends that he had a substantial chance of receiving a contract award
because his unsolicited proposal was put into "the POM IProgram Objective
Memoranduml-16 funded and the POM-1 5 unfunded list," but the attachments to plaintiff's
complaint suggest that the unsolicited proposal only was archived for review "for Fy
[Fiscal Year] 16 or a FY15 Unfunded Requrrement" to see if "there is an application" to
the agency's work. Among all the e-mail chains with Navy officials attached to plaintiff's
complaint, none evidence any kind of promise to fund the work of, or to award a contract
for, the unsolicited proposal at issue in this case.

       After reviewing the complaint, including the allegations in plaintiff's complaint and
attachments thereto, the court finds that plaintiff has failed to meet its burden to establish
that the unsolicited proposal had a substantial chance of receiving a contract award.

                                       coNcLusroN
       For the reasons discussed above, defendant's motion to dismiss is GRANTED and
plaintiff's complaint  is DISMISSED. Plaintiff's motion for summary judgment is
DISMISSED as MOOT. The Clerk of the Court shall enter JUDGMENT consistent with
this ooinion.

       IT IS SO ORDERED.


                                                           MARIAN BLANK HORN
                                                                 Judge



                                             't4